UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MAY 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333-108632 NARROWSTEP INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 33-1010941 (I.R.S. Employer Identification No.) 116 Village Blvd, Suite 200 Princeton, New Jersey 08540 United States (Address of principal executive offices) (609) 951-2221 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Not applicable APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of the issuer's common stock as of May 31, 2007: 45,348,974 shares of common stock . PART 1 - FINANCIAL INFORMATION Item 1 - Financial Statements NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS May 31, 2007 February 28, 2007 (Unaudited) $ $ Assets Current assets: Cash and cash equivalents 4,328,212 466,870 Accounts receivable, net of allowance for doubtful accounts of $1,522,139 and $940,534 at May 31, 2007 (unaudited) and February 28, 2007, respecitvely 1,415,949 1,403,779 Prepaid expenses and other current assets 298,942 332,192 Total current assets 6,043,103 2,202,841 Property and equipment, net 1,610,274 1,234,557 Software development costs, net 125,006 149,080 Debt issuance costs, net 157,191 - Total Assets 7,935,574 3,586,478 Liabilities and Stockholders' Equity (Deficit) Liabilities Current liabilities: Unearned revenue 461,190 384,295 Accounts payable 994,621 960,580 Net obligations under capital leases, current 90,666 88,110 Accrued expenses and other current liabilities 979,523 977,948 Total current liabilities 2,526,000 2,410,933 Net obligations under capital leases - long-term 113,032 135,470 Convertible notes and interest payable, net of debt discount of $920,034 6,402,682 - Other long term liabilities 56,158 - Total Liabilities 9,097,872 2,546,403 Commitments and Contingencies Stockholders' Equity (Deficit) Common stock, $0.000001 par value 450,000,000 shares authorized, 45,348,974 issued and outstanding at May 31, 2007 (unaudited) and February 28, 2007, respectively 45 45 Additional paid-in capital 21,584,762 20,543,688 Accumulated deficit ( 22,816,451 ) ( 19,555,533 ) Accumulated other comprehensive income (loss) 69,347 51,875 Total Stockholders' Equity (Deficit) ( 1,162,297 ) 1,040,075 Total Liabilities and Stockholders' Equity (Deficit) 7,935,574 3,586,478 See Notes to Condensed Consolidated Financial Statements. 2 NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended May 31, 2007 May 31, 2006 $ $ Revenue Narrowcasting and other 1,415,160 836,513 Production services 175,633 308,010 Total revenue 1,590,793 1,144,523 Costs and Expenses Operating 1,225,791 422,218 Selling, general and administrative 2,645,624 1,680,563 Research & development 798,750 255,057 Total operating expenses 4,670,165 2,357,838 Operating Loss (3,079,372) (1,213,315) Interest income (expense), net (179,643) 44,099 Currency exchange income (loss) (1,903) (589) Net Loss (3,260,918) (1,169,805) Foreign currency translation adjustment 17,472 36,764 Comprehensive Loss (3,243,446) (1,133,041) Net Loss per Common Share - Basic and Diluted (0.07) (0.03) Weighted-Average Number of Shares Outstanding, Basic and Diluted 45,348,974 43,730,360 See Notes to Condensed Consolidated Financial Statements. 3 NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended May 31, 2007 May 31, 2006 $ $ Cash Flows from Operating Activities Net loss ( 3,260,918) ( 1,169,805) Adjustments to reconcile net loss to net cash used in operating activities: Allowance for doubtful accounts 581,605 - Depreciation and amortization 205,848 108,301 Stock-based compensation expense 81,779 463,431 Interest on short-term investment - ( 29,403) Fair value of options and warrants granted to third party suppliers 19,625 - Changes in net cash attributable to changes in operating assets and liabilities: Accounts receivable, gross ( 593,775) ( 645,080) Prepaid expenses and other current assets 33,250 ( 87,233) Unearned revenue 76,895 - Accounts payable, accrued expenses and other current liabilities 304,489 439,603 Net Cash Used in Operating Activities ( 2,551,202) ( 920,186) Cash Flows from Investing Activities Purchases of property and equipment ( 528,637) ( 282,472) Payments for software development costs - ( 34,317) Net Cash Used in Investing Activities ( 528,637) ( 316,789) Cash Flows from Financing Activities Net proceeds from issuance of common stock - 1,472,529 Proceeds from exercise of stock options and warrants - 6,250 Payments on capital leases ( 19,882) ( 13,266) Net proceeds from issuance of convertible notes payable 6,950,130 - Net Cash Provided by Financing Activities 6,930,248 1,465,513 Net Increase (Decrease) in Cash and Cash Equivalents 3,850,409 228,538 Effect of exchange rates on change in cash 10,933 10,147 Cash and cash equivalents at the beginning of period 466,870 2,232,854 Cash and Cash Equivalents at the End of the Period 4,328,212 2,471,539 See Notes to Condensed Consolidated Financial Statements. 4 See NARROWSTEP INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. PREPARATION OF INTERIM FINANCIAL STATEMENTS Basis of Presentation. Throughout this document, Narrowstep Inc. is referred to as “Narrowstep,” “we” or the “Company.” The condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) that permit reduced disclosure for interim periods. We believe that these condensed consolidated financial statements include all adjustments (consisting only of normal recurring accruals) necessary to present fairly the results for the interim periods shown. The results for the interim periods are not necessarily indicative of the results of any other interim period or for the full year. The reader is referred to the audited consolidated financial statements and notes thereto for the year ended February 28, 2007 filed as part of Narrowstep Inc. and Subsidiaries (collectively, the “Company”) Form 10-KSB for such year. Principles of Consolidation. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. Our subsidiaries operate in the TV over the Internet services industry both domestically and internationally providing various services. All intercompany transactions have been eliminated in consolidation. Use of Estimates. The preparation of the interim condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenue and expenses during the reporting periods. Actual results could differ from those estimates. NOTE 2. LIQUIDITY AND MANAGEMENT’S PLAN The Company has incurred net losses and negative cash flow from operations since inception. The Company, historically, has financed its operations primarily through private equity financing. The Company had working capital of $3,517,103 and cash on hand of $4,328,212 at May 31, 2007. The Company currently does not have the liquidity or financing available to fund its operations for the next 12 months without additional capital being raised or financing being acquired. The Company’s management team has developed a strategic business plan and is actively pursuing various financing options. Management’s operating plan includes (a) increasing revenue by expanding its customer base with its superior video technology (b) further investing in the TelvOS technology in order to enhance it’s product offering and customer experience and (c) to scale the business operations in preparation for substantial market growth. NOTE 3. CONVERTIBLE NOTES PAYABLE On March 2, 2007, the Company entered into a Purchase Agreement (the “Purchase Agreement”) with sixteen accredited investors (the “Investors”) for the sale of its 12% Mandatorily Convertible Notes (the “Notes”) and Warrants (the “Warrants”) for a total purchase price of $7,110,000. The Notes, which mature on March 2, 2009, bear interest at 12% per annum, payable at maturity. The Notes will mandatorily convert at a 10% discount into the securities issued by the Company in any subsequent private placement that results in gross proceeds to the Company of at least $3,000,000 or, in the event of a sale of the Company prior thereto, shares of common stock valued at a discount of 10% to the per share price to be paid in the Company sale. The Warrants are exercisable at any time on or prior to March 2, 2012 for an aggregate of 3,555,000 shares of common stock at an exercise price of $0.60 per share, subject to adjustment. The Company has the right to force the cash exercise of the Warrants if the common stock trades at or above $1.80 per share for at least 20 consecutive trading days. Both the Notes and the Warrants contain customary anti-dilution provisions in the event of any stock split, reverse stock split, reclassification or recapitalization of the Company. NOTE 4. RELATED PARTY TRANSACTIONS Options granted to current directors. The Company has granted to Roger Werner, a member of the Board of Directors, options to purchase 300,000 shares at an exercise price of $1.18 on March 28, 2006 which are exercisable until March 28, 2016. The Company has granted Rajan Chopra, a member of the Board of Directors, options to purchase 300,000 shares at an exercise price of $0.80 on September 28, 2006 which are exercisable until September 28, 2016. The Company has granted to both David McCourt and Jack Whyte, members of the board of directors, options to purchase 300,000 shares at an exercise price of $0.67 per share on June 7, 2006 which are exercisable until June 27, 2011. All the option granted above fully vested on the date granted. On May 23, 2006, the Company granted options to purchase 6,000 shares to Dennis Edmonds, a member of the Board of Directors, at an exercise price of $0.75 per share. These options vested on the grant date and are exercisable until May 23, 2016. 5 NARROWSTEP INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) On December 2, 2005, the Company entered into a consultancy agreement with Roger L. Werner Jr. Pursuant to this agreement, on May 23, 2006, Mr. Werner was granted options to purchase 30,000 shares at an exercise price of $0.75 per share, for consultancy services for the year ended February 28, 2006. Options granted to former directors. The Company has granted Shelly Palmer, a former member of the Board of Directors, options to purchase 6,000 shares at an exercise price of $0.75 per share. These options were granted and vested on May 23, 2006 and are no longer exercisable. The Company has granted Peter Sidall, a former member of the Board of Directors, options to purchase 6,000 shares at an exercise price of $0.75 per share. These options were granted and vested on May 23, 2006 and are exercisable until December 31, 2007 pursuant to the terms of his separation agreement. The Company had granted options to Cliff Webb, a former officer and Board member, options to purchase 1,000,000 shares at an exercise price of $1.20 per share. The options are fully vested and exercisable until December 31, 2007 pursuant to the terms of his separation agreement. Options granted to current officers. On February 8, 2007, the Company granted options to purchase 200,000 shares to Lisa VanPatten, our Chief Financial Officer, at an exercise price of $0.92 per share. These options vest over a three-year period and expire on February 8, 2017. On April 30, 2007, the Company granted options to purchase 500,000 shares to Lou Holder, our Chief Technology Officer, at an exercise price of $0.68 per share. These options vest over a three-year period and expire on April 30, 2017. Options granted to former officers. The Company has granted options to purchase 1,000,000 shares to Steven Crowther, our former Senior Vice President and Chief Financial Officer, at an exercise price of $1.20 per share. 500,000 of these options were granted and vested on March 1, 2005 and are exercisable until February 28, 2015. 500,000 of these options were granted on August 11, 2005, 100,000 of which vested immediately and the remaining 400,000 vested on July 1, 2006. These options are exercisable until August 11, 2015. On January 17, 2006, the Company granted Steven Crowther additional options to purchase 100,000 shares, at an exercise price of $0.90 per share. 50,000 of these options vested immediately on January 17, 2006. In connection with the Separation and General Release Agreement between us and Mr. Crowther, the period during which Mr. Crowther may exercise his vested options was extended from September 29, 2006 until June 29, 2007. The Company has granted options to purchase a total of 900,000 shares to Stephen Beaumont, our former President and Chief Executive Officer. 200,000 of these options were granted on November 15, 2005 at an exercise price of $1.50, 100,000 vested immediately and the remainder vested on February 1, 2006. The remaining options were granted on February 28, 2006, 250,000 at an exercise price of $1.00 per share, which vested immediately, and 450,000 at an exercise price of $1.50 per share, 225,000 of which vested on June 30, 2006 and 225,000 of which vested on December 31, 2006. In connection with the Separation and General Release Agreement between us and Mr. Beaumont, the period during which Mr. Beaumont may exercise his vested options was extended until December 31, 2007. Transactions with companies in which certain persons hold an interest. Shelly Palmer, a former director of the Company, is the owner of a consulting company, SLP Productions Inc. Pursuant to an unwritten agreement between the parties, SLP Productions billed the Company $38,000 and $36,000 for fiscal year ending February 28, 2007 and February 28, 2006, respectively for consulting services. As of May 31, 2007 there was no balance in accounts payable. Narrowstep Ltd. has developed a channel for LTR Consultancy. John Goedegebuure, a founder and shareholder of Narrowstep Inc., is the Managing Director and a shareholder of LTR Consultancy. Total revenue and total receivables from LTR Consultancy for fiscal year ending February 28, 2007, was $185,480 and $53,614 respectively. Total revenue and total receivables from LTR Consultancy for the quarter ending May 31, 2007, was $23,250 and $115,150 respectively. The total amount in receivables remained unpaid and was fully reserved for at May 31, 2007. Pursuant to an Investor Relations Agreement with the Company, LTR Consultancy earned fees for investor relations services of $33,705, for fiscal year ended February 28, 2007. Of these fees, $5,892 was unpaid as of May 31, 2007. On December 2, 2005, the Company entered into a consultancy agreement with Roger L. Werner Jr. Pursuant to this agreement, on May 23, 2006, Mr. Werner was granted options to purchase 30,000 shares at an exercise price of $0.75 per share, for consultancy services for the year ended February 28, 2006. Mr. Werner became a shareholder of the Company on February 22, 2006 and a director of the Company on March 28, 2006. On May 30, 2006, the Company entered into an advisory agreement with Granahan McCourt Advisors, LLC. David C McCourt, Chairman of the Board of Directors, Chief Executive Officer and Chief Operating Officer, is the beneficial owner of Granahan McCourt Advisors, LLC and Granahan McCourt Capital, LLC, a shareholder in the Company. Pursuant to this agreement, Granahan McCourt Advisors, LLC was issued 100,000 shares of common stock on May 30, 2006 and received warrants to purchase 6,000 shares, with an exercise price equal to $0.95 per share. Mr. McCourt became a director of the Company on June 27, 2006, was named as Chairman of the Board and interim Chief Executive Officer in December 2006 and was named Chief Executive Officer and Chief Operation Officer in June 2007. The Company paid 6 NARROWSTEP INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Granahan McCourt Advisors, LLC $80,000 for consulting services and $9,000 to cover out of pocket expenses for fiscal year ending February 28, 2007. Mr. McCourt voluntarily terminated the advisory agreement once he became interim Chief Executive Officer and forfeited the remaining balance in the contract. Outdoor Channel, a Narrowstep customer, began utilizing our services in May 2007. The Chief Executive Officer and President of Outdoor Channel is Roger L. Werner Jr., a Director of Narrowstep. We billed Outdoor Channel, $25,700 for the first quarter and the balance in accounts receivable at May 31, 2007 is $25,700. NOTE 5. CONCENTRATIONS For the three months ended May 31, 2007, the largest four customers in the aggregate accounted for approximately $566,675, or 36% of our revenues for the period. For the three months ended May 31, 2006, the largest four customers in the aggregate accounted for approximately $435,264, or 38% of our revenues for the period. The accounts receivable balance for the largest four customers was approximately $726,000 as of May 31, 2007. NOTE 6. RECLASSIFICATION The presentation of the May 31, 2006 consolidated statement of operations and comprehensive loss has been reclassified to conform to the May 31, 2007 presentation. NOTE 7. SUBSEQUENT EVENT On June 8, 2007, Narrowstep entered into an employment Agreement with David C. McCourt under which Mr. McCourt became our Chief Executive Officer and Chief Operating Officer. All of Mr. McCourt’s initial compensation will be in the form of equity and equity based awards. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations For ease of reading, Narrowstep Inc. is referred to as “Narrowstep,” “we” or the “Company” throughout this document and the names of the particular subsidiaries providing the services generally have been omitted. Narrowstep is a holding company whose subsidiaries operate in the TV over the Internet services industry both domestically and internationally providing production and distribution services and equipment. You should read this discussion in conjunction with the condensed consolidated financial statements, accompanying notes and management’s discussion and analysis of financial condition and results of operations included in our Annual Report on Form 10-KSB for the year ended February 28, 2007. Consolidated revenues for the three months ended May 31, 2007 increased $446,270, or 39%, to $1,590,793 from $1,144,523 for the three months ended May 31, 2006 as follows: Narrowcasting and other revenues for the three months ended May 31, 2007 was $1,415,160, an increase of $578,647, or 69%, over the $836,513 reported for the three months ended May 31, 2006. This increase in narrowcasting revenues resulted primarily from a net increase in customers. Narrowcasting revenues also include one-time implementation fees, which will continue to contribute to revenue as more customers are added. The increase in customers resulted primarily from a 180% increase in customers located in the United States compared to the three months ended May 31, 2006 (see geographical distribution below). We have identified further penetration of the US market as a key goal of our strategic plan and expect the amount of narrowscasting services from US customers to continue to increase as a percentage of total narrowscasting revenues. Production services revenues for the three months ended May 31, 2007 was $175,633, a decrease of $132,377, or 43%, compared to $308,010 for the three months ended May 31, 2006. As previously disclosed, our strategic plan is to focus our resources on narrowscasting and to deemphasize production services as a revenue source of our business. Consistent with this plan, revenues from this segment continue to decline as we continue to fulfill current obligations and execute on our plan to exit this business segment. 7 NARROWSTEP INC. AND SUBSIDIARIES Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued Geographical distribution of consolidated revenues: Three Months Ended May 31, 2007 May 31, 2006 Percent $ $ Change United States 226,349 80,872 180% Europe, Middle-East and Africa 1,339,108 1,006,102 33% Asia Pacific - 39,401 -100% Internet Sales 25,336 18,148 40% Total 1,590,793 1,144,523 39% Consolidated costs and expenses for the three months ended May 31, 2007 were $4,670,165, an increase of $2,312,327, or 98%, compared to $2,357,838 for the three months ended May 31, 2006 as follows: Operating expenses includes the cost of bandwidth, direct labor, sub-contracted labor, consulting fees and depreciation. For the three months ended May 31, 2007 these costs were $1,225,791, a 190% increase over the $422,218 reported in the three months ended May 31, 2006. The increase resulted primarily from increased headcount to meet customer support needs and to begin building our internal Content Delivery Network (CDN) system. Selling, general and administrative expenses includes employee compensation and related costs for personnel engaged in marketing, direct and reseller sales support functions, the executive team and back office help. For the three months ended May 31, 2007 these costs were $2,645,624, a 57% increase over the $1,680,563 reported for the three months ended May 31, 2006. The increase is primarily due to increased headcount primarily in direct sales as we build infrastructure to support a higher level of sales. SG&A expenses were also adversely impacted by a large increase in bad debt. This increase primarily resulted from the failure of a number of narrowcasting customers to have sufficient capital to sustain their business models as well as non-payments by several production services customers. We are pursing collection efforts where appropriate. The Company has implemented new controls and procedures aimed at minimizing bad debt expense in future periods. Research & Development expenses include employee compensation, stock options and depreciation and any related costs for personnel primarily focused on research and development efforts. For the three months ended May 31, 2007 these costs were $798,750, a 213% increase over the $255,057 reported for the three months ended May 31, 2006. We have recently hired developers to further enhance the TelvOS system and to add new functionality. Aside from adding new capabilities to the TelvOS system, new employees were also needed in order to maintain the system and support our growing customer base. LIQUIDITY AND CAPITAL RESOURCES Net cash used in operating activities was approximately $2,551,202 for the three months ended May 31, 2007 and approximately $920,186 for the three months ended May 31, 2006. The increase in cash used in operations was due primarily to an increase in our net loss. This increase was primarily due to an increase in sales and marketing expenses as we sought to build our narrowcasting customer base and an increase in the operations and development to enhance the CDN and TelvOS system capabilities. Net cash used in investing activities was approximately $528,637 for the three months ended May 31, 2007 and approximately $316,789 for the three months ended May 31, 2006. The increase over the prior year period resulted from capital equipment purchased for our network. Net cash provided by financing activities was $6,930,248 for the three months ended May 31, 2007 and approximately $1,465,513 for the three months ended May 31, 2006. The increase resulted primarily from the sale of convertible notes issued March 2, 2007 as described below. We had $4,328,212 in cash and cash equivalents available at May 31, 2007 and available bank overdraft facilities of $59,300. We have financed our operations from inception through private equity financing. From inception through May 31, 2007, we sold an aggregate of 45,348,974 shares of our common stock for gross proceeds of approximately $14.8 million. In addition, we have granted options and issued shares in lieu of cash in payment to third parties for services rendered and in connection with the acquisition of Sportshows Television, Ltd. To a lesser extent, we have also used capital leases to fund some of our equipment acquisitions. We have incurred significant losses since our inception and, at May 31, 2007, had an accumulated deficit of approximately $22.8 million. 8 NARROWSTEP INC. AND SUBSIDIARIES Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - Continued An overdraft facility is a line of credit arrangement, negotiated with a bank and usually reviewable on an annual basis, whereby the bank's customer is permitted to take its checking account into a debit balance on a pre-agreed interest basis up to an agreed amount. Amounts utilized under overdraft facilities are payable on demand. At May 31, 2007 and February 28, 2007, the overdraft facilities consisted of approximately $19,800 and $19,600, respectively, with Barclays Bank PLC and $39,500 and $39,000, respectively, with National Westminster Bank PLC (NatWest). Neither facility was utilized on May 31, 2007 or February 28, 2007. The interest rate on the Barclays facility is 5.75% above Barclays' variable base rate (which base rate was 5.25% per annum as of May 31, 2007). The interest rate on the NatWest facility is 5.75% above NatWest's variable base rate (which base rate was 5.25% per annum as of May 31, 2007). The Barclays overdraft facility was renewed on February 17, 2007. The NatWest overdraft facility was renewed on May 31, 2006. Our current ratio (current assets divided by current liabilities) relates to our ability to pay our short-term debts as they become due. At May 31, 2007, our current ratio was 2.4, compared to 0.9 at February 28, 2007. Our current ratio fluctuates primarily as we use cash to develop our business and raise additional funds from private equity financing from time to time. On March 2, 2007, the Company entered into a Purchase Agreement (the “Purchase Agreement”) with sixteen accredited investors (the “Investors”) for the sale of its 12% Mandatorily Convertible Notes (the “Notes”) and Warrants (the “Warrants”) for a total purchase price of $7,110,000. The Notes, which mature on March 2, 2009, bear interest at 12% per annum, payable at maturity. The Notes will mandatorily convert at a 10% discount into the securities issued by the Company in any subsequent private placement that results in gross proceeds to the Company of at least $3,000,000 or, in the event of a sale of the Company prior thereto, shares of common stock valued at a discount of 10% to the per share price to be paid in the Company sale. The Warrants are exercisable at any time on or prior to March 2, 2012 for an aggregate of 3,555,000 shares of common stock at an exercise price of $0.60 per share, subject to adjustment. The Company has the right to force the cash exercise of the Warrants if the common stock trades at or above $1.80 per share for at least 20 consecutive trading days. Both the Notes and the Warrants contain customary anti-dilution provisions in the event of any stock split, reverse stock split, reclassification or recapitalization of the Company. With the completion of this financing we have sufficient working capital to fund our operations for the next four to six months. Management will continue to pursue various financing options in order to fully fund our longer term cash requirements. We also are making efforts to improve our financial position by evaluating ongoing operating expenses, increasing our effort to collect outstanding receivables and continuing to focus on increasing sales. The Company’s management team has developed a strategic business plan and is actively pursuing various financing options. Management’s operating plan includes (a) increasing revenue by expanding its customer base with its superior video technology (b) further investing in the TelvOS technology in order to enhance its product offering and customer experience and (c) to scale the business operations in preparation for substantial market growth. As of May 31, 2007, our principal capital commitments consisted of obligations outstanding under capital leases as shown in the table below: Three Months Ended May 31, 2007 $ Amounts payable: Within 12 months 104,977 Between one and two years 92,774 Between two and three years 27,128 Total future commitment 224,879 Less: finance charges allocated to future periods ( 21,181 ) Present Value 203,698 Off balance sheet arrangements We have no off-balance sheet arrangements that have had or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. NARROWSTEP INC. AND SUBSIDIARIES Item 3. Controls and Procedures As of the end of the period covered by this report, the Company's management, with the participation of the Company's chief executive officer and chief financial officer, evaluated the effectiveness of the Company's disclosure controls and procedures (as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended (the "Exchange Act")). Based on such evaluation, our chief executive officer and chief financial officer have concluded that our disclosure controls and procedures were effective as of May 31, 2007 to ensure that the information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission's rules and forms. There have not been any changes in the Company's internal control over financial reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act) during the last fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Company's internal control over financial reporting. On May 24, 2007, in connection with its audit of our consolidated financial statements for the year ended February 28, 2007, Rothstein, Kass & Company, P.C., our independent registered public accounting firm, informed us and our audit committee of certain deficiencies in our internal controls over financial reporting that they considered to be a material weakness and significant deficiencies. The material weakness was as follows: 9 · We did not record the stock-based compensation expense on certain stock options, issued to one of our directors, on a timely basis. As a result of this, our third quarter interim financial statements were misstated. The significant deficiencies were as follows: · We did not record a sufficient allowance for bad debts related to a customer’s accounts receivable balance that was in question. · We were recording invoices billed to certain customers in such a manner that the result was to recognize revenues on a cash basis, which is not in accordance with accounting principals generally accepted in the United States. Inferior internal controls could harm our operating results or cause us to fail to meet our reporting obligations and could also cause our current and potential stockholders to lose confidence in our reported financial information, which could have a negative effect on the price of our stock. In response to the deficiencies in our internal controls identified by Rothstein, Kass & Company, P.C. we restated our results for the fiscal third quarter ended November 30, 2006 and for the fiscal year ended February 28, 2007. We have taken appropriate steps to correct these deficiencies in our internal controls identified by Rothstein, Kass & Company, P.C. We will be documenting and testing our internal control procedures in order to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act of 2002. Pursuant to Section 404, beginning with our fiscal year ending February 29, 2008, we will be required to include in our annual report on Form 10-KSB a management assessment of the effectiveness of our internal controls over financial reporting. For the fiscal year ending February 28, 2009, a report by our independent registered public accounting firm will be included addressing these assessments. We are exposed to increased costs associated with complying with these requirements, and will be spending management time and resources to document and test our internal controls in anticipation of Section 404 reporting requirements. In addition, we cannot assure you that we will not in the future identify material weaknesses or significant deficiencies in our internal controls over financial reporting that we have not discovered to date. If we are not able to complete testing of all of our internal controls, or if during the course of our testing we identify deficiencies that we are not able to remediate in time, we and/or our independent registered public accounting firm may not be able to complete our/its respective assessments before the deadline for compliance with the requirements of Section 404 of the Sarbanes-Oxley Act. If we fail to timely complete our evaluation and testing in order to allow for the assessment by our management, or if our independent registered public accounting firm cannot timely attest to our management's assessment, we could be subject to regulatory scrutiny and a loss of public confidence in our internal controls, which could harm our business and our stock price. Further, if our independent registered public accounting firm is not satisfied with our internal controls over financial reporting or with the level at which they are documented, designed, operated or reviewed, it may decline to attest to management's assessment or may issue a qualified report identifying a material weakness in our internal controls. This could result in significant additional expenditures responding to the Section 404 internal control audit, a diversion of management attention and a decline in our stock price. NARROWSTEP INC. AND SUBSIDIARIES CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements including, without limitation, in the discussion under the caption "Management's Discussion and Analysis of Financial Condition and Results of Operations." Any and all statements contained in this report that are not statements of historical fact may be deemed forward-looking statements. Terms such as may, might, would, should, could, project, estimate, pro forma, predict, potential, strategy, anticipate, attempt, develop, plan, help, believe, continue, intend, expect, future, and similar terms and terms of similar import (including the negative of any of the foregoing) may be intended to identify forward-looking statements. However, not all forward-looking statements may contain one or more of these identifying terms. Forward-looking statements in this report may include, without limitation, statements regarding (i) a projection of revenues, income (including income/loss), earnings (including earnings/loss) per share, capital expenditures, dividends, capital structure, or other financial items, (ii) the plans and objectives of management for future operations, including plans or objectives relating to our products or services, (iii) our future financial performance, including any such statement contained in a discussion and analysis of financial condition by management or in the results of operations included pursuant to the rules and regulations of the Securities and Exchange Commission, and (iv) the assumptions underlying or relating to any statement described in subparagraphs (i), (ii), or (iii). 10 The forward-looking statements are not meant to predict or guarantee actual results, performance, events, or circumstances and may not be realized because they are based upon our current projections, plans, objectives, beliefs, expectations, estimates, and assumptions and are subject to a number of risks and uncertainties and other influences, many of which we have no control over. Actual results and the timing of certain events and circumstances may differ materially from those described by the forward-looking statements as a result of these risks and uncertainties. Factors that may influence or contribute to the inaccuracy of the forward-looking statements or cause actual results to differ materially from expected or desired results may include, without limitation, our inability to obtain adequate financing, insufficient cash flows and resulting illiquidity, our dependence upon significant customers, our inability to expand our business, government regulations, increased competition, changing customer preferences, stock illiquidity, failure to implement our business plans or strategies, and ineffectiveness of our marketing program and our acquisition opportunities. A description of some of the risks and uncertainties that could cause our actual results to differ materially from those described by the forward-looking statements in this report appears under the caption "Risk Factors" and elsewhere in the most recent Registration Statement on Form SB-2 and Form 10-KSB that we have filed with the Securities and Exchange Commission. Because of the risks and uncertainties related to these factors and the forward-looking statements, readers are cautioned not to place undue reliance on the forward-looking statements. We disclaim any obligation to update these forward-looking statements or to announce publicly the results of any revisions to any of the forward-looking statements contained in this report to reflect any new information or future events or circumstances or otherwise unless required to do so under applicable federal securities laws. Readers should read this report and the following discussion and analysis in conjunction with the financial statements and the related notes contained in this report and the other documents we file from time to time with the Securities and Exchange Commission. PART II - OTHER INFORMATION Item 2. Unregistered Sales of Securities and Use of Proceeds On March 2, 2007, the Company entered into a Purchase Agreement (the “Purchase Agreement”) with sixteen accredited investors (the “Investors”) for the sale of its 12% Mandatorily Convertible Notes (the “Notes”) and Warrants (the “Warrants”) for a total purchase price of $7,110,000. The Notes, which mature on March 2, 2009, bear interest at 12% per annum, payable at maturity. The Notes will mandatorily convert at a 10% discount into the securities issued by the Company in any subsequent private placement that results in gross proceeds to the Company of at least $3,000,000 or, in the event of a sale of the Company prior thereto, shares of common stock valued at a discount of 10% to the per share price to be paid in the Company sale. The Warrants are exercisable at any time on or prior to March 2, 2012 for an aggregate of 3,555,000 shares of common stock at an exercise price of $0.60 per share, subject to adjustment. The Company has the right to force the cash exercise of the Warrants if the common stock trades at or above $1.80 per share for at least 20 consecutive trading days. Both the Notes and the Warrants contain customary anti-dilution provisions in the event of any stock split, reverse stock split, reclassification or recapitalization of the Company. On March 8, 2007 the Company issued warrants to purchase 50,000 shares at an exercise price of $0.91 and they are exercisable until March 8, 2012. These warrants were issued for professional services. 11 NARROWSTEP INC. AND SUBSIDIARIES Item 6. Exhibits EXHIBIT 31.1 CERTIFICATION FILED PURSUANT TO EXCHANGE ACT RULES 13a-14 AND 15d-14 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBIT 31.2 CERTIFICATION FILED PURSUANT TO EXCHANGE ACT RULES 13a-14 AND 15d-14 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER FURNISHED PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER FURNISHEDPURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 12 SIGNATURES Pursuant to the requirement of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NARROWSTEP INC. Date:July 13, 2007 By: /s/David McCourt David McCourt Chief Executive Officer Date:July 13, 2007 By: /s/Lisa VanPatten Lisa VanPatten Chief Financial Officer 13
